                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DAVID MICHAEL SCHIMPF,

                       Plaintiff,

               v.                                            Case No. 19-C-1825

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


      DECISION AND ORDER AFFIRMING THE COMMISSIONER’S DECISION


       Plaintiff David Schimpf filed this action for judicial review of a decision by the

Commissioner of Social Security denying his application for a period of disability and disability

insurance benefits under Title II of the Social Security Act. Schimpf asserts that the case requires

remand because the administrative law judge (ALJ) erred by (1) rejecting the neuropsychiatrist’s

opinion without good reasons and (2) failing to consider Schimpf’s work history in his credibility

assessment. For the reasons that follow, the Commissioner’s decision is affirmed.

                                        BACKGROUND

       Schimpf filed his application for a period of disability and disability insurance benefits on

August 22, 2016, alleging disability beginning May 7, 2016, at which time he was 57 years old.

R. 175–76.    He listed left frontal lobe epilepsy, major depressive disorder, and recurrent,

nonpsychotic, generalized anxiety disorder as the conditions that limited his ability to work.

R. 475. After his application was denied initially and upon reconsideration, he requested a hearing

before an ALJ. R. 13. On December 6, 2018, ALJ William Shenkenberg held a hearing at which




        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 1 of 16 Document 19
Schimpf, represented by counsel, Schimpf’s wife, Patricia Miller-Schimpf, and a vocational expert

(VE) testified. Id.

         At the time of the hearing, Schimpf was 60 years old and living with his wife in Oshkosh,

Wisconsin. R. 37. He had an undergraduate degree from Macalester College in St. Paul,

Minnesota, and a Ph.D. in religious studies from Marquette University. R. 37–38. Up until his

disability, Schimpf was employed as an associate professor of theology and religious studies and

directed a theater program at Marian University. R. 48. He stated that during his last year of

teaching, he experienced a lot of fatigue and that he scheduled breaks in between classes so that

he could nap. R. 51. He also stated that he was having problems with memory and forgetfulness,

failing to prepare for class and grade papers. R. 51–52. Schimpf testified that, after he stopped

teaching, he was initially on short-term, and then, later, long-term disability through Marian.

R. 51.

         Schimpf testified about his depression symptoms, generalized anxiety, and epilepsy.

R. 43–47. He described having seizures, mostly at night, that he has also recently begun having

during the day. R. 44. He testified that he knows he had a seizure if he wakes up sick to his

stomach, dizzy, and unstable, with ringing in his ears and a bitter taste in his mouth. R. 45. He

stated that the symptoms usually last a day to a day-and-a-half after a seizure. Id. Schimpf

described his daytime seizures as producing similar symptoms, in addition to the sensation of

feeling as though his “brain is falling apart.” R. 46. Schimpf testified that he has never lost his

driving privileges and still drives, but he does not drive if he feels sleepy or he feels that he should

not be driving. R. 52. He spends his day helping his wife with her at home childcare business by

holding babies occasionally and reading on his computer or phone. R. 53–54. He testified that

before he quit working, he used to go to the library to do research and wrote papers on religion



                                                   2

         Case 1:19-cv-01825-WCG Filed 03/26/21 Page 2 of 16 Document 19
and popular culture, but he is no longer able to do that because of his forgetfulness and fatigue.

R. 55.

         Patricia Miller-Schimpf then testified about her husband’s current behavior and abilities.

R. 58–63. Miller-Schimpf testified that her husband was now very slow and clumsy, unable to

connect the dots and figure things out. R. 58. She described his inability to remember what he is

doing, such as feeding a baby even when it is crying, as well as his lack of inhibition and

corresponding inappropriate behavior around others, such as scratching his genitals and picking

his nose publicly. R. 59–60. She stated that he sometimes acts completely appropriately in public

but is unaware of when he does not. R. 60. She also described how sometimes when he is driving,

he will pull over and fall asleep very quickly, and that she does not let him drive when he has pre-

seizure symptoms because of this tendency.           R. 60–61.   Finally, she testified about his

absentmindedness—such as his inability to remember how to make a rectangle out of wood despite

being a skilled carpenter or how to make macaroni and cheese—and his clumsiness, including his

propensity for falling. R. 61–62. She concluded her testimony by stating that she did not believe

he could live independently. R. 63.

         In a fourteen-page decision dated February 26, 2019, the ALJ concluded that Schimpf was

not disabled from May 7, 2017, through the date of his decision. R. 13–26. The ALJ followed the

five-step sequential process for determining disability prescribed by the Social Security

Administration (SSA). R. 14. At step one, the ALJ determined that Schimpf met the insured status

requirements of the Social Security Act through December 31, 2021, and that he had not engaged

in substantial gainful activity since May 7, 2016, the alleged onset date. R. 15. At step two, the

ALJ determined that Schimpf had the following severe impairments: epilepsy, post-concussion

syndrome, and a depressive disorder. Id. At step three, the ALJ concluded that Schimpf did not



                                                 3

         Case 1:19-cv-01825-WCG Filed 03/26/21 Page 3 of 16 Document 19
have an impairment or combination of impairments meeting or medically equaling the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id.

       The ALJ then assessed Schimpf’s RFC, finding that Schimpf could work at all exertional

levels with some non-exertional limitations:

       he can tolerate only occasional exposure to hazards, such as moving machinery and
       unprotected heights. Mentally, he is able to understand, remember and carry out
       simple instructions and perform simple routine tasks in a low stress environment
       with only occasional changes in the work environment. He is capable of maintaining
       concentration, persistence and pace for simple tasks in two-hour increments.

R. 18. At step four, the ALJ determined that Schimpf could not perform any past relevant work

as an associate professor. R. 24.

       At step five, the ALJ concluded that, based upon the VE’s testimony and considering

Schimpf’s age, education, work experience, and RFC, Schimpf was capable of successfully

adjusting to other work that exists in significant numbers in the national economy under 20 C.F.R.

§§ 404.1569 and 404.1569a. R. 25. Based on that finding, the ALJ found that Schimpf was not

disabled. Id. The Appeals Counsel declined to review the ALJ’s decision, making that decision

the final decision of the Commissioner of Social Security. R. 1.

                                      LEGAL STANDARD

       The burden of proof in social security disability cases is on the claimant. 20 C.F.R.

§ 404.1512(a) (“In general, you have to prove to us that you are blind or disabled.”). While a

limited burden of demonstrating that other jobs exist in significant numbers in the national

economy that the claimant can perform shifts to the SSA at the fifth step in the sequential process,

the overall burden remains with the claimant. 20 C.F.R. § 404.1512(f). This only makes sense,

given the fact that the vast majority of people under retirement age are capable of performing the

essential functions required for some subset of the myriad of jobs that exist in the national



                                                 4

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 4 of 16 Document 19
economy. It also makes sense because, for many physical and mental impairments, objective

evidence cannot distinguish those that render a person incapable of full-time work from those that

make such employment merely more difficult. Finally, placing the burden of proof on the claimant

makes sense because many people may be inclined to seek the benefits that come with a finding

of disability when better paying and somewhat attractive employment is not readily available.

       The determination of whether a claimant has met this burden is entrusted to the

Commissioner of Social Security. Judicial review of the decisions of the Commissioner, like

judicial review of all administrative agencies, is intended to be deferential. Parker v. Astrue, 597

F.3d 920, 921 (7th Cir. 2010). The Social Security Act specifies that the “findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). But the “substantial evidence” test is not intended to reverse the

burden of proof; a finding that the claimant is not disabled can also follow from a lack of

convincing evidence.

       Nor does the test require that the Commissioner cite conclusive evidence that the claimant

is able to work. Such evidence, in the vast majority of cases that go to hearing, is seldom, if ever,

available. Instead, the substantial evidence test is intended to ensure that the Commissioner’s

decision has a reasonable evidentiary basis. Sanders v. Colvin, 600 F. App’x 469, 470 (7th Cir.

2015) (“The substantial-evidence standard, however, asks whether the administrative decision is

rationally supported, not whether it is correct (in the sense that federal judges would have reached

the same conclusions on the same record).”).

       The Supreme Court recently reaffirmed that, “[u]nder the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains ‘sufficien[t] evidence’

to support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)



                                                 5

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 5 of 16 Document 19
(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “The phrase ‘substantial

evidence,’” the Court explained, “is a ‘term of art’ used throughout administrative law to describe

how courts are to review agency factfinding.” Id. “And whatever the meaning of ‘substantial’ in

other contexts,” the Court noted, “the threshold for such evidentiary sufficiency is not high.” Id.

Substantial evidence is “‘more than a mere scintilla.’” Id. (quoting Consolidated Edison, 305 U.S.

at 229). It means—and means only—“‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Id.

       The ALJ must provide a “logical bridge” between the evidence and his conclusions.

Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). “Although an ALJ need not discuss every

piece of evidence in the record, the ALJ may not ignore an entire line of evidence that is contrary

to the ruling.” Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009) (citing Villano v. Astrue, 556

F.3d 558, 563 (7th Cir. 2009); Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004)). But it

is not the job of a reviewing court to “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] judgment for that of the Commissioner.” Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir.

2019). Given this standard, and because a reviewing court may not substitute its judgment for that

of the ALJ, “challenges to the sufficiency of the evidence rarely succeed.” Schmidt v. Barnhart,

395 F.3d 737, 744 (7th Cir. 2005).

       Additionally, the ALJ is expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).



                                                 6

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 6 of 16 Document 19
                                           ANALYSIS

A. Assessment of Medical Opinions

       Schimpf first contends that the ALJ erred by not giving controlling weight to the opinion

of treating neuropsychologist Gerald Bannasch. Generally, the ALJ must give “controlling

weight” to the medical opinions of a treating physician on the nature and severity of an impairment

if it is (1) “well-supported by medically acceptable clinical and laboratory diagnostic techniques,”

and (2) “not inconsistent with other substantial evidence.” Burmester, 920 F.3d at 512; 20 C.F.R.

§ 416.927(c)(2); SSR 96-2p. If the ALJ decides to give lesser weight to a treating physician’s

opinion, he must articulate “good reasons” for doing so. Larson v. Astrue, 615 F.3d 744, 749 (7th

Cir. 2010). Stated differently, although an ALJ is not required to give the treating physician’s

opinion controlling weight, he is still required to provide a “sound explanation for his decision to

reject it.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). “If the ALJ does not give the

treating physician’s opinion controlling weight, the regulations require the ALJ to consider the

length, nature, and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the physician’s

opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009).

       Dr. Bannasch completed a Medical Source Statement of Ability to do Work-Related

Activities (Mental) in October 2018. R. 644–46. In the form, Dr. Bannasch checked boxes

indicating that Schimpf had moderate limitations in his ability to interact appropriately with the

public, supervisors, and co-workers. He also checked boxes indicating that Schimpf had marked

limitations in his ability to understand and remember simple instructions, carry out simple

instructions, make judgments on simple work-related decisions, and respond appropriately to usual

work situations and to changes in a routine work setting. Dr. Bannasch checked boxes indicating



                                                 7

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 7 of 16 Document 19
Schimpf had extreme limitations in his ability to understand and remember complex instructions,

carry out complex instructions, and make judgments on complex work-related decisions. R. 644–

45. In a form entitled “Seizures,” Dr. Bannasch noted that Schimpf suffers from minor motor

seizures that occur more than once weekly. R. 647. He also checked a box indicating that, during

the seizures, Schimpf experiences alteration of awareness or loss of consciousness. Id. Dr.

Bannasch also completed a physical capacities evaluation. R. 648–50. In the form, Dr. Bannasch

opined that Schimpf could sit, stand, and walk eight hours a day; grasp, push, pull, and perform

fine manipulations with both hands; and could use both feet to operate foot controls. R. 648. He

checked boxes noting that Schimpf could frequently lift 11 to 20 pounds; occasionally lift 21 to

50 pounds; frequently carry 5 to 10 pounds; occasionally carry 11 to 20 pounds; continuously

bend, squat, crawl, and reach above shoulder level; and never climb. R. 649. He also checked

boxes indicating that Schimpf had mild restriction of activities involving exposure to marked

changes in temperature and humidity and exposure to dust, fumes, and gasses as well as total

restriction of activities involving unprotected heights, being around moving machinery, and

driving automotive equipment. R. 650.

       In a letter to Schimpf’s attorney dated October 23, 2018, Dr. Bannasch noted that Schimpf

had abnormal neuropsychological testing results, showing frontal lobe dysfunction. R. 651–52.

He reported that Schimpf has problems with sequencing and working memory and that he becomes

easily distracted and confused. Dr. Bannasch noted that Schimpf has an abnormal EEG and

gustatory hallucinations. He stated that Schimpf has a history of significant head injuries, with

frontal lobe dysfunction as evidenced by abnormal neuropsychological testing. Dr. Bannasch

noted that Schimpf has difficulty initiating projects to be done and struggles with sequencing the

steps to complete projects in a timely manner and that he has difficulty with immediate and



                                                8

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 8 of 16 Document 19
intermediate memory, which impairs his ability to interact socially and interact within a work

situation. Dr. Bannasch stated that Schimpf’s memory is poor and that he will have trouble

switching sets from one routine to another and back to the original routine, which is evidenced by

his neuropsychological testing and poor working performance at his last job. Dr. Bannasch opined

that it will be difficult for Schimpf to interact in social situations with much stimulation, such as

social events with numerous people, and a job situation where he will be required to interact with

others and be able to respond appropriately to social cues. R. 651. Dr. Bannasch reiterated that

Schimpf will be affected in circumstances where mental flexibility is required. He explained that

Schimpf will tend to avoid initiating interactions, may tend to perseverate in social circles, and

invoke previously used patterns which may not be appropriate to the situation at hand. R. 652.

With respect to Schimpf’s seizures, Dr. Bannasch indicated that the seizures are not documented

by an abnormal EEG but that Schimpf struggles with psychomotor seizures which are documented

by history. Id. He noted that Schimpf has frontal lobe pathology, which occurs at the end of the

montage in an EEG, making it difficult to detect. Dr. Bannasch stated that Schimpf will have

episodes of becoming unaware, lose track of time and what he is doing, and will “zone out” and

become uncoordinated. Id. He opined that simple instructions will have to be repeated to him

multiple times or he will tend to forget. Dr. Bannasch also indicated that various head injuries

Schimpf experienced further exacerbate his condition. Id.

       The ALJ gave Dr. Bannasch’s opinions little weight. R. 23. After detailing Schimpf’s

treatment with Dr. Bannasch from 2016 through 2018, R. 20–23, the ALJ provided the following

explanation for his decision to give the opinions little weight:

       His conclusions are unsupported by the records, including his own examination
       findings and treatment notes of as recently as two weeks prior to the preparation of
       this statement. As discussed above, the claimant demonstrated no difficulty
       understanding, remembering and carrying out medical directives over his years of

                                                  9

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 9 of 16 Document 19
         treatment. It is clear from the record that the claimant has ongoing issues adapting
         to the unfavorable resolution of his long-term employment. Further, the evidence
         demonstrates numerous situational stressors. However, the record when considered
         in its entirety, including repeated examination findings of Dr. Bannasch, does not
         support marked or extreme limitations in any functional area. He appears to rely
         primarily on the claimant’s subjective complaints. There is no objective evidence
         that the claimant’s epilepsy meets the listing criteria of 11.02 or 11.03.

R. 23.

         As an initial matter, Schimpf argues that the ALJ failed to apply the factors enumerated in

20 C.F.R. § 404.1527(c). But the ALJ explicitly noted that he had considered the opinion evidence

in accordance with the requirements of 20 C.F.R. § 404.1527. The fact that the ALJ was aware of

and considered these factors is implicit in his description of the doctor’s history of treatment and

progress notes. R. 20–23. An ALJ need not explicitly address every regulatory factor in evaluating

a medical opinion. Elder v. Astrue, 529 F.3d 408, 415–16 (7th Cir. 2008); see also Collins v.

Berryhill, 743 F. App’x 21, 25 (7th Cir. 2018). In this case, the ALJ “sufficiently account[ed] for

the factors” in his decision. Schreiber v. Colvin, 519 F. App’x 951, 959 (7th Cir. 2013). That is

all that is required.

         Schimpf asserts that the record is consistent with and patently supports Dr. Bannasch’s

opinion. Schimpf essentially contends that the ALJ should have ruled in his favor because the

evidence favors him. The Court’s role is not to reinterpret the evidence, however, but merely to

determine whether the ALJ’s interpretation of the evidence was reasonable. See Sanders, 600 F.

App’x at 470 (“The substantial-evidence standard, however, asks whether the administrative

decision is rationally supported, not whether it is correct (in the sense that federal judges would

have reached the same conclusions on the same record).”). The ALJ’s decision was supported by

substantial medical evidence, albeit evidence that conflicted with Dr. Bannasch’s opinion. The

ALJ conducted an extensive review of the record and adequately explained how Dr. Bannasch’s



                                                 10

         Case 1:19-cv-01825-WCG Filed 03/26/21 Page 10 of 16 Document 19
opinion was inconsistent with the medical evidence in the record, including his own treatment

notes, and other evidence in the record.

        Schimpf maintains and that the ALJ failed to discuss or acknowledge two letters Dr.

Bannasch provided explaining the nature of Schimpf’s frontal lobe dysfunction and how it related

to Schimpf’s limitations. Though an ALJ may not ignore “an entire line of evidence” that is

contrary to his decision, he is also not required to address every piece of evidence in the file. Terry,

580 F.3d at 477. In the undated letters, Dr. Bannasch explained how Schimpf’s frontal lobe

syndrome, which was caused by a fall and previous injuries, restrict his ability to initiate projects

and to follow through on his work. R. 400. He stated that Schimpf is unable to multitask or switch

from one task or complicated motor program then go back to the previous motor program to

complete the task and that inward and outward environmental stimuli will continue to disrupt his

ability to consistently complete, at times, the simplest tasks. Id. In the second undated letter, Dr.

Bannasch discussed whether Schimpf’s work as a college professor could be modified to

accommodate his needs. R. 403–04. He indicated that, with the combination of anticonvulsants

and the anti-depressants, he is hopeful that Schimpf’s ability to focus, organize, and follow through

in a logical manner will be restored so he can function better. R. 403. Dr. Bannasch indicated that

Schimpf’s ability to plan ahead and make appropriate social and work decisions will be impaired

and that he will show more impairment if the environment is physically or emotionally chaotic or

stressful. He also found it difficult to predict if flare-ups in Schimpf’s condition would occur, even

with treatment and medication.        R. 404.    Schimpf contends that the letters “add valuable

information on how frontal lobe dysfunction is expected to manifest in a patient’s symptoms and

how this, in turn, relates to Plaintiff’s specific limitations.” Pl.’s Br. at 20, Dkt. No. 10. Even

though the ALJ did not explicitly cite to these letters, the letters reiterate the limitations set forth



                                                  11

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 11 of 16 Document 19
in Dr. Bannasch’s opinion that the ALJ did consider and evaluate. In other words, the two letters

do not constitute an entire line of evidence that the ALJ ignored or that was inconsistent with his

assessment; therefore, it was not reversible error for the ALJ to not explicitly address them.

       Schimpf contends that, in rejecting Dr. Bannasch’s opinion, the ALJ impermissibly relied

on his lay judgment about the medical evidence. Id. at 24. “[A]n ALJ must not substitute his own

judgment for a physician’s opinion without relying on other medical evidence or authority in the

record.” Clifford, 227 F.3d at 870. But the ALJ did not “play doctor” and substitute his judgment

for Dr. Bannasch’s. See id. (citing Rohan v. Chater, 98 F.3d 966, 968 (7th Cir. 1996)). Instead,

the ALJ referenced areas in the record where Schimpf’s demonstrated abilities were inconsistent

with Dr. Bannasch’s extreme limitations. See, e.g., R. 17 (noting the fact that Schimpf does not

require any special reminders to take care of his personal needs or to take prescribed medication

demonstrates his ability to remember and apply information); R. 18 (noting no indication in the

record that Schimpf has any significant difficulty making and keeping medical appointments).

       In addition, the ALJ’s assessment of Dr. Bannasch’s opinion was supported by other

medical authorities, including a consultative psychological evaluation by Scott Trippe, Psy.D., and

the state agency doctors and psychological consultants. Dr. Trippe completed a consultative

examination in March 2017. During the consultative evaluation, Schimpf described his poor

memory, issues with anxiety and depression, and his recent and, at the time, tentative diagnosis of

epilepsy. R. 638–40. Dr. Trippe found that Schimpf had no significant memory deficits in

psychological testing; met the diagnostic criteria for an adjustment disorder with depressed mood,

based on his reaction to his loss of job and income; and did not meet the full diagnostic criteria for

an anxiety disorder. Dr. Trippe concluded that Schimpf had no limitation in his ability to

understand, remember, and apply information; assessed mild-to-moderate limitations in Schimpf’s



                                                 12

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 12 of 16 Document 19
ability to interact with others and maintain concentration, persistence, and pace; and opined that

Schimpf had a moderate limitation in his ability to adapt and manage himself in a work setting.

The ALJ gave significant weight to Dr. Trippe’s opinions, finding that they were substantially

consistent with the evidence when considered in its entirety. R. 22.       Schimpf asserts that Dr.

Trippe lacks Dr. Bannasch’s extensive treatment history and the longitudinal perspective that goes

with it, as well as Dr. Bannasch’s specialty in neuropsychiatry. Although Dr. Bannasch’s

treatment relationship with Schimpf and specialty are two factors that could weigh in favor of

giving his opinion more weight than Dr. Trippe’s, it was not unreasonable for the ALJ to afford

more weight to Dr. Trippe’s opinion because he found that it was more consistent with the overall

record.

          The ALJ also relied on the opinions of the state agency consultants. Schimpf asserts that

the ALJ erred in giving substantial weight to the opinions of the state agency consultants because

they did not have access to a substantial portion of the record developed after April 2017, including

the opinion and narrative reports of Dr. Bannasch. Pl.’s Br. at 23. It is error for an ALJ to “rely

on an outdated assessment if later evidence containing new, significant medical diagnoses

reasonably could have changed the reviewing physician’s opinion.” Moreno v. Berryhill, 882 F.3d

722, 728 (7th Cir. 2018) (citing Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016) (remanding

where a later diagnostic report “changed the picture so much that the ALJ erred by continuing to

rely on an outdated assessment”); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (remanding

after ALJ failed to submit new MRI to medical scrutiny)); see also Akin v. Berryhill, 887 F.3d 314,

317 (7th Cir. 2018) (holding ALJ erred in crediting the state-agency opinions, which were outdated

and missing approximately 70 pages of medical records, including MRI results). The mere fact




                                                 13

          Case 1:19-cv-01825-WCG Filed 03/26/21 Page 13 of 16 Document 19
that a claimant undergoes further treatment after an evaluation does not render an evaluation

worthless, however.

       With respect to the state agency medical consultants, the ALJ noted that Dr. Mina

Khorshidi and Dr. George Walcott reviewed the evidence independently in September 2016 and

January 2017, respectively, and assessed epilepsy as a severe impairment precluding Schimpf from

exposure to hazards but otherwise imposing no other limitations. The ALJ gave their opinions

significant weight, finding that they are substantially consistent with the evidence. Although the

ALJ found that the record does not support exertional limitations and the ALJ did not assess any

exertional limitations in the RFC determination, the ALJ concurred with the state agency medical

consultants’ assessments that symptoms/episodes relative to epilepsy limit Schimpf’s ability to be

exposed to hazards. R. 23.

       As to the state agency psychological consultants, the ALJ noted that Soumya Palreddy and

Dr. Russell Phillips reviewed the evidence independently in September 2016 and April 2017,

respectively. Id. Each assessed an organic mental disorder and an affective disorder as severe

impairments and found no limitation in the area of social functioning/interaction and moderate

difficulties in the area of maintaining concentration, persistence, and pace. R. 23–24. Dr. Phillips

considered the evidence under the revised “paragraph B” domains, assessed mild difficulties with

Schimpf’s ability to understand, remember, and apply information, and opined no difficulties in

the area of adapting or managing self. The ALJ gave the opinions of these consultants significant

weight. He explained, however, that the evidence when considered in its entirety supported a

finding of mild difficulties in the area of social functioning and that Dr. Phillips’ opinion that

Schimpf has no difficulties adapting/managing himself was not supported by the evidence. The

ALJ concluded that Schimpf had moderate difficulties in that functional area. R. 28.



                                                14

       Case 1:19-cv-01825-WCG Filed 03/26/21 Page 14 of 16 Document 19
       The ALJ explained why, despite the fact that these opinions were offered prior to the

hearing and the additional treatment Schimpf received, they were entitled to “significant weight.”

He explained that the opinions were consistent with the medical record he reviewed and noted

when the state agency consultants’ opinions were not consistent with the record. R. 23–24. In

short, the ALJ did not err in relying on the state agency consultants’ opinions.

       Schimpf also argues that the ALJ should have further developed the record, including

obtaining clarifications from Dr. Bannasch or arranging a consultative examination from another

neuropsychologist. But that was not required here. “An ALJ need recontact medical sources only

when the evidence received is inadequate to determine whether the claimant is disabled.” Skarbek

v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004). If the evidence is adequate for the ALJ to make

such a determination, it is “within his discretion in deciding not to call a medical expert.” Id. The

ALJ found sufficient evidence in the medical record to determine that Schimpf was not disabled,

and therefore it was within his discretion not to seek additional evidence of Schimpf’s abilities or

limitations.

       The ALJ provided sensible grounds for giving little weight to Dr. Bannasch’s opinion and

provided an “accurate and logical bridge” between the evidence and his conclusions. Roddy, 705

F.3d at 636. The ALJ’s evaluation of the medical evidence was not unreasonable and remand is

not warranted on this basis.

B. Schimpf’s Work History and Credibility

       In acknowledging that “courts are generally reluctant to overrule the ‘credibility’ findings

of an ALJ,” Schimpf raises only one argument to the ALJ’s credibility assessment. Pl.’s Br. at 25.

He argues that the ALJ erred when he failed to address Schimpf’s “stellar work history” as part of

his credibility finding. Id. at 25–26. Because he spent many years as a professor prior to becoming



                                                 15

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 15 of 16 Document 19
disabled, Schimpf argues, it would be unlikely that he would trade in such a lucrative career for

disability benefits, a fact that lends credibility to his application. Id. at 26. Although a good work

history bolsters a claimant’s credibility when claiming a disability, “work history is just one factor

among many, and it is not dispositive.” Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016). As

the Seventh Circuit has recognized, an ALJ does not “commit reversible error by failing to

explicitly discuss [the claimant’s] work history when evaluating her credibility.” Summers v.

Berryhill, 864 F.3d 523, 528 (7th Cir. 2017); see also Stark v. Colvin, 813 F.3d 684, 689 (7th Cir.

2016) (“An ALJ is not statutorily required to consider a claimant’s work history.”).

       Even though Schimpf’s work history may have demonstrated his willingness to work, the

ALJ’s finding that his “allegations of mental symptoms and limitations are not entirely consistent

with the evidence of record” was supported by substantial evidence. R. 17. The ALJ explained

that evidence from Schimpf’s September 2016 Function Report, the medical record, his testimony

at and participation in the hearing, and the consultative psychological examination were

inconsistent with Schimpf’s claims of disabling mental impairment. Id. Because Schimpf has not

shown that the ALJ’s reasoning was patently wrong or his decision was lacking in evidentiary

support, the credibility determination will stand. See Murphy v. Colvin, 759 F.3d 811, 816 (7th

Cir. 2014).

                                          CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is AFFIRMED. The Clerk is

directed to enter judgment in favor of the Commissioner.

       SO ORDERED at Green Bay, Wisconsin this 26th day of March, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge



                                                 16

        Case 1:19-cv-01825-WCG Filed 03/26/21 Page 16 of 16 Document 19
